NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                       MOTION AND, IF FILED, DETERMINED


                                              IN THE DISTRICT COURT OF APPEAL

                                              OF FLORIDA

                                              SECOND DISTRICT


TROLIS KIRBY, JR., DOC # 361463,              )
                                              )
               Appellant,                     )
                                              )
v.                                            )      Case No. 2D18-3466
                                              )
STATE OF FLORIDA,                             )
                                              )
               Appellee.                      )
                                              )

Opinion filed July 3, 2019.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court for Polk
County; Mark Carpanini, Judge.

Kirby Trolis, Jr., pro se.


Ashley Moody, Attorney General,
Tallahassee, and Jonathan S. Tannen,
Assistant Attorney General, Tampa, for
Appellee.


PER CURIAM.


               Affirmed.


CASANUEVA, VILLANTI, and LUCAS, JJ., Concur.